Case: 19-1872     Document: 62    Page: 1    Filed: 08/26/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                SEALY TECHNOLOGY, LLC,
                        Appellant

                             v.

      SSB MANUFACTURING COMPANY, FKA
         SIMMONS BEDDING COMPANY,
                    Appellee
             ______________________

                         2019-1872
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/001,535.
                   ______________________

                  Decided: August 26, 2020
                   ______________________

    STEVEN MOORE, Kilpatrick Townsend & Stockton LLP,
 San Francisco, CA, for appellant. Also represented by N.
 DEAN POWELL, Winston-Salem, NC.

     JON STEVEN BAUGHMAN, Paul, Weiss, Rifkind, Wharton
 & Garrison LLP, Washington, DC, for appellee. Also rep-
 resented by STEFAN GEIRHOFER, MEGAN FREELAND
 RAYMOND.
                 ______________________
Case: 19-1872     Document: 62      Page: 2   Filed: 08/26/2020




 2      SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY



     Before PROST, Chief Judge, REYNA and HUGHES, Circuit
                            Judges.
 PROST, Chief Judge.
     Sealy Technology, LLC (“Sealy”) appeals from the deci-
 sion of the United States Patent and Trademark Office, Pa-
 tent Trial and Appeal Board (“Board”) in an inter partes
 reexamination concluding that the single claim of United
 States Design Patent No. D622,088 (“the ’088 patent”) is
 unpatentable under 35 U.S.C. §§ 102 and 103. See Sim-
 mons Bedding Co. v. Sealy Tech. LLC, No. 2018-004259,
 2018 WL 4181572 (P.T.A.B. Aug. 28, 2018) (“Decision”);
 Simmons Bedding Co. v. Sealy Tech. LLC, No. 2018-
 004259, 2019 WL 1489534 (P.T.A.B. Mar. 28, 2019) (“Deci-
 sion on Rehearing”). For the reasons below, we affirm.
                                I
     The ’088 patent, entitled “Mattress Design,” contains a
 single claim that recites “[t]he ornamental design for a
 mattress design, as shown and described.” ’088 patent
 claim 1. The ’088 patent includes 10 figures. Figure 1,
 shown below, is a perspective view of a first embodiment of
 the mattress.




 ’088 patent at Figure 1.
Case: 19-1872    Document: 62      Page: 3    Filed: 08/26/2020




 SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY       3



     In January 2011, SSB Manufacturing Company (“Sim-
 mons”) sought inter partes reexamination of the ’088 pa-
 tent. Upon granting reexamination, the examiner agreed
 that Simmons presented newly found prior art. While the
 examiner entered a single rejection, she declined to adopt
 any other rejections based on the references Simmons pre-
 sented. Sealy appealed the examiner’s decision to adopt
 the rejection and Simmons cross-appealed arguing that the
 examiner should have adopted additional rejections.
     The Board reversed the examiner’s rejection but also
 entered two new grounds of rejection. Specifically, the
 Board found that Somma Nouveau 500 (“Somma Nou-
 veau”) (J.A. 1017) anticipates the claimed design under 35
 U.S.C. § 102 and that Somma Nouveau in combination
 with Ad Trends (J.A. 439) or Art Van (J.A. 437) renders the
 claimed design obvious under 35 U.S.C. § 103.
     In reaching these determinations, the Board found that
 the only contrast claimed in the design is “one of differing
 appearance from the rest of the mattress.” Decision,
 2018 WL 4181572, at *2. The Board further pointed out
 that, based on the ’088 patent’s use of dashed lines, Sealy
 had “disclaimed the body of the mattress and so the only
 parts of the mattress that are actually part of the claim are
 the mattress edges and handle edges, as well as the handle
 material.” Id. The Board explained that the use of dashed
 lines in Figures 1–3 along the corners of the mattress and
 the use of dashed lines in Figure 4 along the top of the mat-
 tress showed that Sealy disclaimed these portions of the
 mattress from its design. Id. In addition, the Board ex-
 plained “that the contrast necessary is only between the
 handle material and mattress edges/handle edges.” Id.
     Sealy requested rehearing, which the Board denied.
 Sealy then appealed to this court. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(4)(A).
Case: 19-1872     Document: 62      Page: 4    Filed: 08/26/2020




 4    SEALY TECHNOLOGY, LLC    v. SSB MANUFACTURING COMPANY



                               II
     Sealy first challenges the Board’s construction of the
 claimed contrast. The Board, based on its construction of
 “contrast” in the related reexamination proceeding for U.S.
 Design Patent No. D622,531, determined that the only con-
 trast claimed is “one of differing appearance from the rest
 of the mattress.” Decision, 2018 WL 4181572, at *2 (quot-
 ing Simmons Bedding Co. v. Sealy Tech. LLC, No. 2014-
 007985, 2015 WL 1481100, at *3 (P.T.A.B. Mar. 31, 2015)).
 Sealy contends that the Board’s view of contrast is too
 broad and effectively reads out any contrast from the
 claimed design. Sealy proposes that the proper interpreta-
 tion of contrast, as invoked in the figures of the ’088 patent,
 requires “contrasting value and/or color.” Appellant’s
 Br. 31. According to Sealy, such contrast would require
 there to be “something that causes the edge to stand out or
 to be strikingly different and distinct from the rest of the
 design to be considered in contrast.” Id. at 33.
     During an inter partes reexamination proceeding, the
 Board applies the broadest reasonable construction when
 interpreting the meaning and scope of the claim. In re
 Bond, 910 F.2d 831, 833 (Fed. Cir. 1990). We review the
 Board’s construction “based on intrinsic evidence de novo
 and its factual findings based on extrinsic evidence for sub-
 stantial evidence.” HTC Corp. v. Cellular Commc’ns
 Equip., LLC, 877 F.3d 1361, 1367 (Fed. Cir. 2017).
     We agree with the Board’s interpretation regarding the
 level of contrast claimed. First, the ’088 patent does not
 provide any textual description regarding the contrast in
 the ’088 patent. Instead, Sealy’s argument regarding the
 claimed contrast is based on how “[d]esign patent draw-
 ing[] conventions make clear that contrast may be shown
 by using line shading in one area and stippling in another.”
 Appellant’s Br. 31 (citing Manual of Patent Examining Pro-
 cedure (“MPEP”) § 1503.02(II)); see also Reply Br. 11–12.
Case: 19-1872     Document: 62      Page: 5   Filed: 08/26/2020




 SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY        5



     The question, however, is not whether line shading and
 stippling indicates contrast, but rather, whether it indi-
 cates contrast only to the degree Sealy prefers—e.g., “strik-
 ingly different.” The very MPEP section Sealy relies on
 indicates that it does not. MPEP § 1503.02(II) provides
 that the claim will “broadly cover contrasting surfaces un-
 limited by colors,” and that the “claim would not be limited
 to specific material.” Accordingly, § 1503.02(II) does not
 limit the level of contrast to the particular degree that
 Sealy urges.
      In light of the above, we agree with the Board’s inter-
 pretation of contrast as it pertains to the ’088 patent—that
 the only contrast required is one of differing appearance,
 which may be achieved by such means as “contrasting fab-
 ric, contrasting color, contrasting pattern, and contrasting
 texture,” Decision, 2018 WL 4181572, at *2. Neither the
 ’088 patent nor the drawing convention that Sealy claims
 to have invoked limits the level of contrast to the particular
 degree Sealy urges.
                              III
     Sealy also challenges the Board’s obviousness determi-
 nation. Specifically, Sealy challenges the Board’s treat-
 ment of Somma Nouveau as a primary reference, whether
 the Board provided sufficient motivation to combine
 Somma Nouveau with Ad Trends or Art Van, and whether
 the Board properly considered Sealy’s secondary consider-
 ation arguments.
                               A
     “For design patents, the ultimate inquiry for obvious-
 ness is whether the claimed design would have been obvi-
 ous to a designer of ordinary skill who designs articles of
 the type involved.” Spigen Korea Co. v. Ultraproof, Inc.,
 955 F.3d 1379, 1383 (Fed. Cir. 2020) (internal quotation
 marks omitted). Obviousness is a question of law based on
 underlying factual questions. MRC Innovations, Inc. v.
Case: 19-1872      Document: 62       Page: 6    Filed: 08/26/2020




 6    SEALY TECHNOLOGY, LLC     v. SSB MANUFACTURING COMPANY



 Hunter Mfg., LLP, 747 F.3d 1326, 1331 (Fed. Cir. 2014).
 Such factual inquiries include “(1) the scope and content of
 the prior art; (2) the level of ordinary skill in the art; (3) the
 differences between the claimed invention and the prior
 art; and (4) objective evidence of non-obviousness.” Id. (cit-
 ing Graham v. John Deere Co., 383 U.S. 1, 17 (1966)).
     We review the Board’s legal determinations de novo
 and its factual findings for substantial evidence. Campbell
 Soup Co. v. Gamon Plus, Inc., 939 F.3d 1335, 1339 (Fed.
 Cir. 2019). Substantial evidence “means such relevant ev-
 idence as a reasonable mind might accept as adequate to
 support a conclusion.” Consol. Edison Co. v. NLRB, 305
U.S. 197, 229 (1938). “Where two different conclusions
 may be warranted based on the evidence of record, the
 Board’s decision to favor one conclusion over the other is
 the type of decision that must be sustained by this court as
 supported by substantial evidence.” IXI IP, LLC v. Sam-
 sung Elecs. Co., 903 F.3d 1257, 1262 (Fed. Cir. 2018) (quot-
 ing In re Bayer Aktiengesellschaft, 488 F.3d 960, 970 (Fed.
 Cir. 2007)).
                                 B
                                 1
      The obviousness analysis for design patents requires
 that there be a prior art design that qualifies as a primary
 reference. Spigen, 955 F.3d at 1383, 1385. Whether a
 prior art design qualifies as a primary reference depends
 on whether the prior art reference “creates ‘basically the
 same’ visual impression as the claimed design.” Id.
 (cleaned up). The determination of whether a prior art de-
 sign qualifies as a primary reference is a factual issue. Id.
 (citation omitted).
     In determining that Somma Nouveau is a proper pri-
 mary reference, the Board found that Somma Nouveau cre-
 ated the same overall visual impression as the claimed
 design. Specifically, the Board noted that Somma Nouveau
Case: 19-1872    Document: 62       Page: 7   Filed: 08/26/2020




 SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY       7



 “clearly shows edging/piping that is darker in color than
 the center material of the handles as well as being of a dif-
 ferent material sufficient to show contrast.” Decision, 2018
WL 4181572, at *3. It further determined that “Somma
 Nouveau also discloses the requisite handles on both sides
 and ends of the mattress.” Id. Sealy contends that Somma
 Nouveau is not a proper primary reference because Somma
 Nouveau is not “basically the same” as the claimed design.
 Specifically, Sealy contends that Somma Nouveau improp-
 erly includes a duvet and lacks the requisite contrast.
    An image of Somma Nouveau, annotated by Simmons
 and reproduced in Sealy’s Reply Brief, is produced below.




 Appellee’s Br. 58; Reply Br. 18.
      First, as Simmons points out, the duvet only covers a
 portion of the top of the mattress. The top of the mattress
 in the ’088 patent, however, has been disclaimed and is
 therefore not part of the claimed design. Further, the pres-
 ence of the duvet fasteners on the handles is no more than
 a slight difference in design, MRC Innovations, 747 F.3d at
 1333, and does not detract either from the Board’s finding
Case: 19-1872     Document: 62     Page: 8    Filed: 08/26/2020




 8    SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY



 that Somma Nouveau discloses the requisite handles, or
 from its overall finding that Somma Nouveau creates basi-
 cally the same visual impression as the claimed design.
     Second, Sealy contends that Somma Nouveau is a gen-
 erally monochromatic mattress that lacks the requisite
 contrast to create the same visual impression as the
 claimed design. This argument, however, depends on us
 adopting Sealy’s proposed interpretation of contrast. See
 Appellant’s Br. 41. As discussed, however, we agree with
 the Board’s interpretation of contrast. With this interpre-
 tation in mind, we find that substantial evidence supports
 the Board’s finding of the requisite contrast. See Decision,
 2018 WL 4181572, at *3 (“Somma Nouveau 500 clearly
 shows edging/piping that is darker in color than the center
 material of the handles as well as being of a different ma-
 terial sufficient to show contrast.”); Decision on Rehearing,
 2019 WL 1489534, at *1 (“[C]ontrast is not limited to color
 and can be due to contrasting fabric/pattern.”).
     Because substantial evidence supports the Board’s de-
 termination that Somma Nouveau discloses “basically the
 same” design as the claimed design, we affirm the Board’s
 finding that Somma Nouveau constitutes a primary refer-
 ence.
                               2
     A primary reference may be combined with a secondary
 reference if the secondary reference and the primary refer-
 ence are “so related that the appearance of certain orna-
 mental features in one would suggest the application of
 those features to the other.” MRC Innovations, 747 F.3d at
 1334 (internal quotation marks omitted). We have noted
 that “it is the mere similarity in appearance that itself pro-
 vides the suggestion that one should apply certain features
 to another design.” Id. at 1334.
     While the Board noted that Somma Nouveau “does
 not have deficiencies,” the Board nevertheless considered
Case: 19-1872     Document: 62     Page: 9    Filed: 08/26/2020




 SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY        9



 the combination of Somma Nouveau with Ad Trends or
 Art Van. Decision on Rehearing, 2019 WL 1489534, at *2.
 Although, as discussed, the Board correctly interpreted
 the claimed contrast, the Board determined that this com-
 bination provides a “higher level of contrast . . . with han-
 dles all around” and “provides the overall impression” of
 the claimed design, “mak[ing] the claim obvious.” Id.
 Sealy contends that the Board failed to provide the requi-
 site motivation to combine Somma Nouveau with Ad
 Trends or Art Van.
     The Board, in finding that a designer of ordinary skill
 would combine Somma Nouveau with Ad Trends or Art
 Van, first found that Ad Trends and Art Van included all
 the other claimed design elements with the exception that
 Ad Trends and Art Van only have handles on two sides of
 the mattress as opposed to all four. The Board determined
 that, in light of the prior art being replete with mattresses
 showing handles on both the ends and sides of the mat-
 tress, the lack of handles on the ends of Ad Trends and Art
 Van was “merely a trivial difference.” Decision, 2018 WL
4181572, at *3; see MRC Innovations, 747 F.3d at 1334
 (considering whether a secondary reference is “so related
 [to the primary reference] that the appearance of certain
 ornamental features in one would suggest the application
 of those features to the other,” and noting that “it is the
 mere similarity in appearance that itself provides the sug-
 gestion that one should apply certain features to another
 design”). We conclude that substantial evidence supports
 both the Board’s finding of similarity in appearance be-
 tween Somma Nouveau and Ad Trends/Art Van and its
 finding that a designer of ordinary skill would have been
 motivated to incorporate the enhanced contrast from Ad
 Trends/Art Van to Somma Nouveau.
                               3
    Sealy also challenges the Board’s findings regarding
 Sealy’s purported secondary considerations. The Board
Case: 19-1872    Document: 62     Page: 10    Filed: 08/26/2020




 10   SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY



 stated that it was “not persuaded by [Sealy]’s evidence of
 secondary considerations,” Decision, 2018 WL 4181572, at
 *3, and that its decision “endorsed the Examiner’s find-
 ings,” Decision on Rehearing, 2019 WL 1489534, at *2 (cit-
 ing Examiner’s secondary consideration findings at J.A.
 2620–23). Upon review, we determine that substantial ev-
 idence supports these findings.
     “For secondary considerations to have probative value,
 the decision maker must determine whether there is a
 nexus between the merits of the claimed invention and the
 secondary considerations.” Ashland Oil Inc. v. Delta Res-
 ins & Refractories, Inc., 776 F.2d 281, 306 n.42 (Fed. Cir.
 1985). The presence of a nexus is a factual question that
 we review for substantial evidence. Merck & Cie v. Gnosis
 S.P.A., 808 F.3d 829, 837 (Fed. Cir. 2015). It is the pa-
 tentee’s “burden of production to demonstrate a nexus be-
 tween the claimed design and the secondary
 considerations.” MRC Innovations, 747 F.3d at 1336; see
 Fox Factory, Inc. v. SRAM, LLC, 944 F.3d 1366, 1378 (Fed.
 Cir. 2019) (placing on the patentee the “burden of proving
 that the evidence of secondary considerations is attributa-
 ble to the claimed [features], as opposed to . . . unclaimed
 features”); id at 1373–74 (Patent owner may “prove nexus
 by showing that the evidence of secondary considerations
 is the direct result of the unique characteristics of the
 claimed [design]” (internal quotation marks and citation
 omitted)). Further, “weak secondary considerations gener-
 ally do not overcome a strong prima facie case of obvious-
 ness.” W. Union Co. v. MoneyGram Payment Sys., Inc., 626
F.3d 1361, 1373 (Fed. Cir. 2010).
     To the extent that Sealy is arguing that the Board im-
 properly evaluated its evidence of commercial success and
 industry praise, Sealy has not explained in its briefing to
 us how its evidence of these secondary considerations is the
 direct result of the unique characteristics of the claimed
 design. For example, the examiner stated that she did “not
 see a clear nexus or connection between the sales of the
Case: 19-1872    Document: 62      Page: 11   Filed: 08/26/2020




 SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY      11



 article and the design claimed.” J.A. 2621. Sealy’s briefing
 does not explain how the commercial success was the direct
 result of the claimed design. Likewise, Sealy does not ex-
 plain how the industry praise it cites in its briefing is the
 direct result of the claimed design. For its part, Simmons
 points out that the exhibits Sealy submitted alongside its
 declaration detailing Sealy’s evidence of secondary consid-
 erations highlight features that are not claimed in the
 ’088 patent, such as an “industry-changing innerspring.”
 See Appellee’s Br. 70 (quoting J.A. 1115). Accordingly, we
 do not find that the Board erred in its treatment of Sealy’s
 evidence of commercial success or industry praise.
     With respect to “copying,” the examiner began his anal-
 ysis by correctly noting that “more than the mere fact of
 copying is necessary to make that action significant.”
 J.A. 2621 (citing Cable Elec. Prods. Inc. v. Genmark, Inc.,
 770 F.2d 1015, 1028 (Fed. Cir. 1985), overruled on other
 grounds by Midwest Indus., Inc. v. Karavan Trailers, Inc.,
 175 F.3d 1356 (Fed. Cir. 1999)); see also Ecolochem, Inc. v.
 S. Cal. Edison Co., 227 F.3d 1361, 1380 (Fed. Cir. 2000)
 (“[A] showing of copying is only equivocal evidence of non-
 obviousness in the absence of more compelling objective in-
 dicia of other secondary considerations.”). The examiner
 then considered a declaration from Sealy’s Vice President
 of Marketing, a letter from an executive in the mattress
 industry, and Simmons’s arguments regarding the state of
 the prior art. See J.A. 2621–23. Having considered the ev-
 idence, the examiner determined “that there is nothing
 about copying the [’088] design that makes it less obvious
 in view of the prior art.” J.A. 2623; see also J.A. 2621 (Ex-
 aminer determining that the submitted evidence of copying
 does not outweigh the evidence of obviousness). We see no
 error in the treatment of “copying” in this case.
                              IV
     We have considered Sealy’s remaining arguments and
 find them unpersuasive. For the foregoing reasons we
Case: 19-1872    Document: 62     Page: 12    Filed: 08/26/2020




 12   SEALY TECHNOLOGY, LLC   v. SSB MANUFACTURING COMPANY



 affirm the Board’s decision that the claim of the ’088 patent
 is obvious. Accordingly, we need not reach the question of
 anticipation.
                        AFFIRMED